Title: Chapman Johnson to James Madison, 5 October 1827
From: Johnson, Chapman
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Bear Wallow.
                                
                                 5. October 1827.
                            
                        
                        
                        I have just received a communication from General Cocke, enclosing Mr. Shorts letters, on the subject of
                            Doctr. Jones, also your letter with Mr. Browns and Mr. Bruces.
                        I wrote to you a few days since, from this place, informing you, that doctr. Patterson had declined being a
                            candidate to for the chair of Nat. Philosophy, in our University, and giving you an extract from his letter, recommending
                            doctr Jones.
                        Though I do not feel satisfied, that doctr. Jones possesses those high qualifications, which we desire in our
                            professors, yet I do not see what better we can do than appoint him, unless we are justified in hoping something, from Mr.
                            Bonnycastle’s letter to Mr. Barlow, or from Mr. Key’s efforts in our favor, on his return to England. You know much better
                            than I, what is to be expected from those sources; I have no reliance on them, and if you and the other visitors are
                            prepared to fill the vacancy, you have my sanction to the immediate appointment of doctr. Jones.
                        I have heard of Mr. Bruce for several years, as a very respectable instructor in mathematics, but there is no
                            more conclusive evidence of his unfitness for the chair of Nat. Philosophy, in the University, than the opinion he
                            manifestly entertains, that he has been usefully employed in teaching Nat. Philosophy, in his school at Winchester.
                        I shall leave this place, in a few days for Lynchburg and return to Richmond, about the 20th with the
                            highest respect, Your very ob. Srt
                        
                        
                            
                                C: Johnson
                            
                        
                    